Citation Nr: 0530906	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  Upon doing an initial review of the claim in 2002, 
the Board discovered that the veteran desired to provide 
testimony before the Board, which had not yet occurred.  
Hence, the Board remanded the claim in April 2002 so that 
such a hearing could be provided.  

In September 2002, a hearing on appeal was held in Waco, 
Texas (Travel Board hearing), before the undersigned, who is 
the Veterans Law Judge designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

Following that hearing and after reviewing the claims folder, 
the Board determined that additional medical development was 
needed and the claim was remanded, in October 2003, to the 
Appeals Management Center (AMC) for that purpose.  The 
veteran underwent a VA psychiatric examination in January 
2005 and those results were forwarded to the AMC.  The claim 
has since been returned to the Board for appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained and included in the claims folder for review.  

2.  Service connection for a psychiatric disorder, to include 
a personality disorder, a situational reaction, a delusional 
disorder, and a paranoid personality disorder was denied by 
the agency of original jurisdiction in an August 1997 
decision on the basis that the veteran's mental disability 
was not a disability, disease, or disorder for which VA 
benefits may be awarded.

3.  The evidence received subsequent to the August 1997 
rating decision includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and personal hearing testimony.  This evidence is cumulative, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The record 
reflects that the veteran submitted his claim to reopen in 
August 2000.  Because the veteran's claim to reopen the 
previously denied claim of service connection for a 
psychiatric disorder was received before August 29, 2001, 
those regulatory provisions do not apply.  The Board has 
considered the provisions of the VCAA in its adjudication of 
the issue of whether new and material evidence has been 
submitted to reopen the claims for service connection and 
finds that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim does not require a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In August 1997, the RO denied entitlement to service 
connection for a personality disorder variously diagnosed as 
a situational reaction, a delusional disorder, and a paranoid 
personality disorder.  The RO concluded that the psychiatric 
disability for which the veteran had received a diagnosis was 
not a disease or injury within the meaning of the laws 
governing payments by the VA.  As such, the RO found that it 
could not grant service connection for a psychiatric 
disorder.  When the RO made that determination, it had before 
it the veteran's application for benefits and his service 
medical records.  It also had private medical records and 
statements made by the veteran in support of his claim.  The 
veteran was notified of that decision, and he did perfect his 
appeal.  As a part of the appeals process, the veteran 
provided testimony before the Board.  Nevertheless, during 
that hearing, the veteran withdrew his appeal.  Hence, the 
decision on appeal, that of August 1997, became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

Since August 1997, the veteran has submitted medical records 
and written statements, and has provided testimony before the 
Board.  During that hearing, the veteran claimed that he had 
been suffering from a psychiatric disorder since his time in 
the US Navy.  The claims folder contains medical records and 
a decision from the Social Security Administration, and 
numerous written statements from the veteran.  Also obtained 
since August 1997 are the veteran's VA medical treatment 
records since that time and two VA psychiatric examinations 
of the veteran.  Those examinations were accomplished in 
November 2000 and January 2005.  

To the extent that the veteran contends that he currently has 
a psychiatric disorder for which he may receive VA 
compensation benefits, this contention is not new.  To the 
extent that the appellant contends that any current 
psychiatric disability he now has is related to his military 
service and the psychiatric treatment he underwent while in 
the US Navy, these contentions are also not new.  Service 
medical records showing treatment were already of record.

The rest of the medical evidence received since August 1997 
is new in that it was not previously of record.  It must be 
determined whether it is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence of 
psychiatric disorder for which VA compensation benefits may 
be awarded, and that the condition is related to the 
veteran's military service.

None of the new evidence is material.  Both private and VA 
medical examination records are negative for a diagnosis of a 
ratable psychiatric disorder.  The most recent VA psychiatric 
examination, that of January 2005, produced a diagnosis of a 
paranoid personality disorder with antisocial and dependent 
features.  The other medical records show treatment for a 
personality disorder and a paranoid personality disorder.  
The VA examination report of November 2000 went even further 
by specifically stating that it was highly unlikely any 
psychiatric disorder that the veteran might be currently 
suffering therefrom was related to the veteran's military 
service or any condition for which he was treated in service.  

The veteran's contention that he has a ratable psychiatric 
disorder and that this is a result of his military service is 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor is his assertion 
credible in the face of medical evidence ruling out a 
psychiatric disorder that may be service connected in 
accordance with 38 C.F.R. § 4.127 (2005).  The regulation is 
quite clear in that it states except as provided by 38 C.F.R. 
§ 3.310(a) a personality disorder "may not be serviced-
connected".  Id.  Emphasis added.  Accordingly, the evidence 
received subsequent to August 1997 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for a psychiatric disorder.  




ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder has not been received, and the appeal is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


